Citation Nr: 1724655	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-21 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder/depression.

2.  Entitlement to a rating in excess of 10 percent for tinnitus.

3.  Entitlement to a compensable rating for left ear hearing loss.

4.  Entitlement to a compensable rating for malaria.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from December 2010 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In correspondence received on June 15, 2017, the Veteran's representative requested that the Veteran's appeal be expedited due to the Veteran's terminal illness.  The request has been granted, and the appeal is advanced on the docket pursuant to 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In his August 2013 VA Form 9 and September 2014 2007 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge at the local RO.  As of yet, the AOJ has not taken any action on the Veteran's hearing request, and the Veteran has not withdrawn his request for a hearing.  Therefore, a remand is warranted to schedule the requested hearing and to notify the Veteran of the date, time, and location of the hearing.




	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

Schedule the Veteran for a Board hearing at the RO in accordance with his request, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704 (b).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

